Exhibit 10.1

INCENTIVE BONUS AGREEMENT

 

This Incentive Bonus Agreement (this “Agreement”) is entered into between
Tidewater Inc., a Delaware corporation (“Tidewater” and, together with its
subsidiaries, the “Company”) and [________________] (the “Employee” and,
together with Tidewater, the “Parties”), an employee and officer of Tidewater,
effective December 15, 2016 (the “Effective Date”).  Capitalized terms used but
not defined in this Agreement have the respective meanings provided in Appendix
A.  

Recitals

WHEREAS, the compensation committee (the “Committee”) of the board of directors
of Tidewater (the “Board”) has determined that retention of the Employee is a
priority, given both the high level of his performance to date and the critical
importance of his role to the Company going forward, and therefore wishes to
provide him with an additional incentive intended to motivate him to remain in
the Company’s service through the current industry down cycle.

NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties agree
as follows:

1.

Amount.  Subject to the terms and conditions of this Agreement, the Employee
shall be entitled to receive an incentive cash bonus in the amount of
$[_________] (the “Bonus”), provided that he remains employed with the Company
through the first anniversary of the Effective Date (such one-year period, the
“Retention Period”).  

2.

Payment.  Subject to the terms and conditions of this Agreement, the Bonus shall
be paid to the Employee in three installments (the “Installments”) as follows:  

(a)

50% of the Bonus shall be paid to the Employee as soon as administratively
practicable following the Effective Date;

(b)

25% of the Bonus shall be paid to the Employee on the earliest to occur of: (i)
the Waiver Expiration Date, (ii) the Restructuring Agreement Date, and (iii) the
120th day after the Effective Date; and

(c)

the remaining 25% of the Bonus shall be paid to the Employee on the earlier to
occur of (i) the Restructuring Effective Date or (ii) the first anniversary of
the Effective Date.

3.

Effect of For-Cause Termination.  If, during the Retention Period, the Company
terminates the Employee’s employment for Cause, then the Employee shall forfeit
all rights to the Bonus, and within 30 days of receiving a notice of termination
for Cause, the Employee shall repay to the Company the Cumulative Payments.

4.

Effect of Termination due to Death or Disability.  If, during the Retention
Period, the Employee’s employment terminates due to his death or Disability,
then the Employee’s right to the Bonus shall immediately vest in full and the
Company shall pay to the Employee (or, in

 

--------------------------------------------------------------------------------

 

the event of his death, his Beneficiary) the sum of any unpaid Installments
within 30 days of the Termination Date.  

5.

Effect of Termination by Company without Cause or by Employee with Good
Reason.  If, during the Retention Period, the Employee’s employment is
terminated by the Company without Cause or by the Employee with Good Reason,
then the Employee’s right to the Bonus shall immediately vest in full and the
Company shall pay to the Employee the sum of any unpaid Installments on the 60th
day following the Termination Date, provided that he has executed and not
revoked an agreement, in standard form provided by the Company, detailing all
compensation and benefits then due to the Employee under the terms of the
applicable plans or agreements and granting a full release and waiver of all
actual and potential claims that he may have against the Tidewater
Group.  However, the Employee shall not be required to release or waive any (a)
claims to indemnity or reimbursement pursuant to (i) Tidewater’s certificate of
incorporation or by-laws, (ii) any Company insurance policy, (iii) the
Indemnification Agreement in effect on the Effective Date between the Parties,
(iv) any policy, plan, or program maintained or sponsored by the Company, or (v)
Delaware General Corporation Law, or (b) claims that may not be waived as a
matter of law.

6.

Effect of Termination by Employee without Good Reason.  If, during the Retention
Period, the Employee terminates his employment for any reason other than Good
Reason, then the Employee shall only be entitled to retain a Pro-Rata Bonus, if
any, and, within 30 days of the Termination Date, he shall repay to the Company
an amount equal to the difference between the Cumulative Payments and the
Pro-Rata Bonus.

7.

Effect of Change of Control.  If, during the Retention Period and while the
Employee remains employed with the Company, a Change of Control occurs, then the
Employee’s right to the Bonus shall vest in full as of the date of the Change of
Control and any unpaid balance of the Bonus will be paid to him upon the
occurrence of such Change of Control.

8.

Restrictive Covenants.  In consideration of the Company’s willingness to enter
into and provide the terms of this Agreement, the Employee agrees as follows:

(a)

Non-Disclosure of Confidential Information.  The Employee shall hold in a
fiduciary capacity and for the benefit of the Company all Confidential
Information which shall have been obtained by the Employee during his employment
(whether prior to or after the Effective Date) and shall use such Confidential
Information solely in the good faith performance of his duties for the
Company.  During his employment and after his Termination Date, the Employee
agrees (i) not to communicate or make available to any person or entity (other
than the Company) any such Confidential Information, except upon the prior
written authorization of the Company or as may be required by law or legal
process, and (ii) to deliver promptly to the Company upon its written request
any Confidential Information in his possession.  In the event that the
provisions of any applicable law or the order of any court would require the
Employee to disclose or otherwise make available any Confidential Information to
a governmental authority or to any other third party, the Employee shall give
the Company, unless it is unlawful to do so, prompt prior written notice of such
required disclosure and, if possible given the terms of any production order of
the judicial governmental or administrative body, an opportunity to contest the
requirement of such disclosure or apply for a protective order

2

--------------------------------------------------------------------------------

 

with respect to such Confidential Information by appropriate
proceedings.  Notwithstanding the foregoing, the Employee understands that
nothing contained in this Agreement limits his ability:  (x) to file a charge or
complaint with any federal, state, or local governmental agency or commission
(“Government Agencies”); (y) to communicate with any Government Agency or
otherwise participate in any investigation or proceeding conducted by any
Government Agency, without notice to the Company; or (z) to receive an award for
information provided to any Government Agency.

(b)

Limited Covenant Not to Compete.  The Employee agrees that from the Effective
Date through the end of the Retention Period or, if the Employee terminates his
employment without Good Reason during the Retention Period, from the Effective
Date through the first anniversary of the Termination Date (as applicable, the
“Restricted Period”), he will not engage in competitive activities within any
jurisdiction specified in Appendix B so long as a member of the Tidewater Group
carries on a like line of business therein (collectively, the “Restricted
Area”), as follows:

 

i)

The Employee will not, directly or indirectly, for himself or others or in
association with any other person, own, manage, operate, control, be employed in
an executive, managerial, or supervisory capacity by, or otherwise engage or
participate in, or allow his skill, knowledge, experience or reputation to be
used in connection with, the ownership, management, operation, or control of any
company or other business enterprise engaged in the Restricted Business within
any of the Restricted Area; provided, however, that nothing contained herein
shall prohibit the Employee from making passive investments as long as the
Employee does not beneficially own more than 1% of the equity interests of a
publicly-traded business enterprise engaged in the Restricted Business within
any of the Restricted Area.  For purposes of this paragraph, “beneficially own”
shall have the same meaning ascribed to that term in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.

 

ii)

The Employee will not, directly or indirectly, for himself or others or in
association with any other person, solicit any customer of the Restricted
Business or of the Tidewater Group, or otherwise interfere, induce, or attempt
to induce any customer, supplier, licensee, or business relation of the
Tidewater Group for the purpose of soliciting, diverting, interfering, or
enticing away the business of such customer, supplier, licensee, or business
relation, or otherwise disrupting any previously-established relationship
existing between such customer, supplier, licensee, or business relation and the
Tidewater Group.

(c)

Non-Solicitation.  The Employee agrees that, during the Restricted Period, he
will not, directly or indirectly, for himself or others or in association with
any other person, make contact with any of the employees or independent
contractors of the Tidewater Group for the purpose of soliciting such employee
for hire, whether as an employee or independent contractor, or for the purpose
of inducing such persons to leave the employ of the Tidewater Group or cease
providing services to the Tidewater Group, or otherwise to disrupt the
relationship of such persons with the Tidewater Group.  In addition, during the
Restricted Period, the Employee will not hire, on behalf of himself or

3

--------------------------------------------------------------------------------

 

any company engaged in the Restricted Business, any employee of the Tidewater
Group, whether or not such engagement is solicited by the Employee.

(d)

Proprietary Rights.  The Employee agrees to and hereby does assign to the
Company all his right, title, and interest in and to all inventions, business
plans, work models, or procedures, whether or not patentable, which are made or
conceived solely or jointly by him (i) at any time during the term of his
employment with the Company, or (ii) with the use of time or materials of the
Company.  The Employee agrees that, to a reasonable extent and through the
Termination Date, he will communicate to the Company or its representatives all
facts known to him about such proprietary information, sign all necessary
instruments, make all necessary oaths, and generally, at the Company’s expense,
do everything reasonably practicable (without expense to the Employee) to aid
the Company in obtaining and enforcing proper legal protection for all such
matters in all countries and in vesting title to such proprietary information in
the Company.  At the Company’s request and expense, the Employee will promptly
execute a specific assignment of title to the Company, and perform any other
acts reasonably necessary to implement the foregoing
assignment.  Notwithstanding the foregoing, the Employee shall not be held
criminally or civilly liable under federal or state trade secret law for the
disclosure of a trade secret that (y) is made in confidence to a Government
Agency official, directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (z) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  

(e)

Injunctive Relief; Other Remedies.  The Employee acknowledges that a breach or
threatened breach by the Employee of this Section 8 would cause immediate and
irreparable harm to the Company not fully compensable by money damages or the
exact amount of which would be difficult to ascertain, and therefore the Company
will not have an adequate monetary remedy at law.  Accordingly, the Employee
agrees that, in the event of a breach or threatened breach by the Employee of
the provisions of this Section 8, the Company shall be entitled to injunctive
relief to prevent or curtail any such breach of threatened breach without the
necessity of posting any bond or security or showing proof of actual damage or
irreparable injury.  Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedy at law or in equity to which the Company
may be entitled under applicable law in the event of a breach or threatened
breach of this Agreement by the Employee, including without limitation the
recovery of damages, costs, and expenses, such as reasonable attorneys’ fees,
incurred by the Company as a result of any such breach or threatened breach.  In
the event that the Employee shall at any time materially breach any
noncompetition or nondisclosure agreements contained in this Section 8, the
Company may suspend or eliminate payments provided for in this Agreement during
the period of such breach.  The Employee acknowledges that any such suspension
or elimination of payments or benefits would be an exercise of the Company’s
right to suspend or terminate its performance hereunder upon the Employee’s
breach of this Agreement; such suspension or elimination of payments would not
constitute, and should not be characterized as, the imposition of liquidated
damages.  Nothing contained herein shall be deemed to impair the Employee’s
right to indemnification pursuant to (i) Tidewater’s certificate of
incorporation or by-laws, (ii) any Company insurance policy, (iii) the
Indemnification Agreement between

4

--------------------------------------------------------------------------------

 

the Parties, (iv) any policy, plan, or program maintained or sponsored by the
Company, or (v) Delaware General Corporation Law.

(f)

Employee’s Understanding of this Article. The Employee acknowledges that the
definition of Restricted Business, as well as the geographic and temporal scope
of the covenants contained in this Section 8 are the result of arm’s-length
bargaining and are fair and reasonable in light of (i) the importance of the
functions performed by the Employee, (ii) the nature and wide geographic scope
of the operations of the Tidewater Group, and (iii) the Employee’s level of
control over and contact with the business and operations of the Tidewater
Group.

9.

Unfunded Arrangement. The Employee and his Beneficiary shall have no legal or
equitable rights, interests, or claims in any property or assets of the Company,
and the Employee acknowledges that any and all of the Company’s assets shall be,
and remain, the general unrestricted assets of the Company.  The Company’s
obligation under this Agreement shall be merely that of an unfunded and
unsecured promise to pay certain cash compensation in the future.

10.

No Contract of Employment.  Nothing in this Agreement shall confer upon the
Employee any right to continue in the employment of the Company, or to interfere
in any way with the right of the Company to terminate the Employee’s employment
relationship with the Company at any time.

11.

Taxes.  The Company shall deduct from any payments made under this Agreement all
applicable federal and state income and employment taxes.  This Agreement is
intended to be exempt from the requirements of Section 409A and shall be
construed accordingly.  

12.

Notices.  All notices to Tidewater or the Company related to this Agreement
should be sent to Tidewater’s principal executive offices as disclosed in its
filings with the Securities and Exchange Commission, addressed to the Office of
General Counsel.  All notices to the Employee shall be delivered to the most
recent address as provided by the Employee to the human resources department of
the Company.  

13.

Binding Effect.  This Agreement is personal to the Employee and may not be
assigned by the Employee except upon death.  This Agreement shall inure to the
benefit of and be binding upon each of the Parties and any successors to
Tidewater.

14.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of [Louisiana/Texas]1, without regard to any
conflicts of laws.  

15.

Severability.  In the event that any provision in this Agreement shall be found
to be invalid, illegal or unenforceable, the Employee and the Company intend for
any court construing this Agreement to modify or limit such provision so as to
render it valid and

 

1 

State of Employee’s primary place of employment.

5

--------------------------------------------------------------------------------

 

enforceable to the fullest extent allowed by law.  Any such provision that is
not susceptible of reformation shall be ignored and shall not affect the
validity, legality and enforceability of the remaining provisions, which shall
be valid and enforced to the fullest extent permitted by law.

16.

Entire Agreement.  This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter contained in this Agreement.  Any
oral or written agreements, representations, warranties, written inducements, or
other communications with respect to the subject matter contained in this
Agreement made prior to the execution of this Agreement shall be void and
ineffective for all purposes.

[signatures appear on the following page]




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tidewater and the Employee have executed this Agreement,
which shall be effective as of the Effective Date.

TIDEWATER INC.

By:

Richard T. du Moulin
Chair of the Compensation Committee

 

EMPLOYEE:

 

[___________]

7

--------------------------------------------------------------------------------

Exhibit 10.1

Appendix A
Definitions

Unless otherwise defined in this Agreement (including the preamble and the
recitals), the following terms shall have the meanings indicated, unless the
context clearly indicates otherwise:

“Beneficiary” means the person or persons designated by the Employee to receive,
in the event of his death, any amounts remaining payable under this Agreement,
which need not be the same as the beneficiary designation made under any other
plan of the Company.  If the Employee fails to designate a beneficiary, then the
Beneficiary shall be deemed to be the Employee’s surviving spouse.  If the
Employee has no surviving spouse, any amounts remaining payable under this
Agreement upon the Employee’s death shall be payable to the executor or personal
representative of the Employee’s estate.

“Cause”, as determined in the sole discretion of the Committee, means either (i)
the willful and continued failure of the Employee to substantially perform his
duties with the Company (other than any such failure resulting from a
Disability), after a written demand for substantial performance is delivered to
the Employee by the Committee that (1) specifically identifies the manner in
which the Committee believes that the Employee has not substantially performed
his duties and (2) provides the Employee with (a) an opportunity to discuss the
alleged conduct with, at the Company’s election, either the chair of the
Committee or the chair of the Board, and (b) with respect to conduct that is
susceptible of cure, a reasonable opportunity to cure, or (ii) the willful
engaging by the Employee in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise.  For purposes of this
provision, no act or failure to act, on the part of the Employee, shall be
considered “willful” unless it is done, or omitted to be done, by the Employee
in bad faith or without reasonable belief that his action or omission was in the
best interests of the Company.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Committee or upon the
instructions of a senior officer of the Company shall be conclusively presumed
to be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company.  

“Change of Control” has the meaning provided in the Tidewater Inc. 2014 Stock
Incentive Plan.

“Confidential Information” means confidential and proprietary information,
knowledge, or data of any nature and in any form (including information that is
electronically transmitted or stored on any form of magnetic or electronic
storage media) of the past, current, or prospective business or operations of
any member of the Tidewater Group, that is not publicly known, whether or not
marked confidential, including without limitation information relating to any
(i) services, projects, or jobs; (ii) estimating or bidding procedures; (iii)
bidding strategies; (iv) present and future business plans, actual or potential
business acquisitions or joint ventures, capital expenditure projects, and cost
summaries; (v) trade secrets; (vi) marketing data, strategies, or techniques,
(vii) financial reports, budgets, projections, and cost analyses; (viii) pricing
information, codes, and analyses; (ix) employee lists; (x) customer records,
customer lists, and customer source lists; (xi) confidential filings with any
government agency; and (xii) internal notes and memoranda relating to any of the
foregoing, provided that Confidential Information shall not include any
information, knowledge, or data that is now, or hereafter

 

--------------------------------------------------------------------------------

 

becomes, known to the public (other than by breach of this Agreement by the
Employee or breach by any other party of a confidentiality obligation owed to
the Company).

“Cumulative Payments” means the sum of all Installments paid to the Employee
under this Agreement as of the Termination Date.  

“Disability” means a condition that would entitle the Employee to receive
benefits under the Company’s long-term disability insurance policy because he is
either totally disabled or partially disabled, as such terms are defined in the
Company’s policy as in effect on the Effective Date or as similar terms are
defined in any successor policy.  The “Termination Date” for a termination due
to Disability shall be the first day on which the Employee is eligible (or would
have been eligible, had he applied timely for such payments) to receive payments
under such policy.  

“Good Reason” means the existence of any of the following, without the
Employee’s written consent:  (i) a material diminution in the Employee’s base
salary or target annual bonus opportunity, except for any across-the-board
reductions approved by the Committee that affect all executive officers of
Tidewater; (ii) a material diminution in the Employee’s authority, duties, or
responsibilities; (iii) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Employee is required to report;2
or (iv) a material change to the Employee’s work location, including, but not
limited to, requiring the Employee to be based more than 50 miles from the
location at which he primarily provides services to the Company as of the
Effective Date; provided, in each case, that the Employee’s termination shall
not be considered to have been with Good Reason unless he provides written
notice to the Committee of the condition constituting Good Reason within 90 days
of its initial occurrence and such condition remains uncured for at least 30
days following the Committee’s receipt of such notice.

“Pro-Rata Bonus” means the Cumulative Payments multiplied by a fraction, the
numerator of which is the number of full months between the Effective Date and
the Termination Date and the denominator of which is 12, rounded up to the
nearest whole dollar.  

“Restricted Business” means the businesses of providing vessel services for the
offshore oil and gas, marine construction, LNG terminal support and other
related industries.

“Restructuring” means the earliest to occur of the following: (i) any
out-of-court agreement for the restructuring of the Company’s senior
indebtedness that is achieved, without limitation, through (a) a solicitation of
waivers and consents from some or all existing senior debtholders that results
in a material modification of covenants and/or maturity extensions in existing
senior indebtedness, (b) repurchase, settlement or forgiveness of all or
substantially all of the existing senior indebtedness, (c) conversion of all or
substantially all of the existing senior indebtedness into equity, (d) an
exchange offer including the issuance of new securities in exchange for all or
substantially all of the existing senior indebtedness, or (e) other similar
transactions or series of transactions; (ii) a confirmed plan of reorganization
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
or similar provision under the laws of

 

2 

For CEO, (iii) will read: “requiring the Employee, who currently reports
directly to the Board, to report to a corporate officer or employee instead;”

A-2

--------------------------------------------------------------------------------

 

any other jurisdiction providing for the restructuring of the Company’s balance
sheet, or (iii) the sale of all or substantially all of the assets of the
Company, on a consolidated basis, or a majority of the outstanding stock of the
Company in one or more transactions under section 363 of the Bankruptcy Code or
pursuant to a confirmed chapter 11 plan or similar provision under the laws of
any other jurisdiction.

“Restructuring Agreement Date” means the execution date of any definitive
agreement providing for a Restructuring.

“Restructuring Effective Date” means the effective date of a Restructuring.

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance issued thereunder.

“Termination Date” means the date the Employee’s employment terminates for any
reason.

“Tidewater Group” means the Company and any joint ventures in which the Company
participates.

“Waiver Expiration Date” means the date that all of the limited covenant waivers
granted to the Company by certain significant lenders and noteholders expire
without having been extended or substituted with new waivers.  As of the
Effective Date, the most recent such waivers were effective on November 11, 2016
with an expiration date of January 27, 2017.

 

A-3

--------------------------------------------------------------------------------

Exhibit 10.1

Appendix B
Restricted Area

 

Parishes of the State of Louisiana

 

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Calcasieu

Cameron

East Baton Rouge

East Feliciana

Evangeline

Iberia

Iberville

Jefferson

Jefferson Davis

Lafayette

Lafourche

Livingston

Orleans

Plaquemines

Pointe Coupee

Rapides

St. Bernard

St. Charles

St. Helena

St. James

St. John the Baptist

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Terrebonne

Vermillion

Washington

West Baton Rouge

West Feliciana

 

Jurisdictions Outside Louisiana

 

Texas Counties:

Harris

Sabine

Orange

Jefferson

Chambers

Galveston

Montgomery

Brazoria

Matagorda

Jackson Calhoun

Victoria

Aransas

Kleberg

San Patricio

Nueces

Kenedy

Willacy

Cameron

Dallas

Tarrant

Johnson

Ellis

 

Florida Counties:

Broward

Dade

Palm Beach

St. John’s

Duval

Manatee

Pinellas

Hillsborough

Escambia

Okaloosa

Santa Rosa

 

Alabama Counties:

Mobile

Baldwin

 

Mississippi Counties:

Hancock

Harrison

Jackson

Pearl River

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

The Parties acknowledge and agree that the Company is a company with extensive
worldwide and offshore operations and it is the Parties’ intent that the
non-competition covenant be given as broad a geographic effect as is
lawful.  Accordingly, in addition to the foregoing specified locations, it is
the Parties’ intent that the noncompetition covenant set forth in the Agreement
be given effect throughout the United States and worldwide, to the extent that
the Employee would seek to provide prohibited services to a company in
competition with the Company in any of the jurisdictions in which it
operates.  To the extent that a court of relevant jurisdiction determines the
geographic scope set forth herein to be overbroad, the Parties hereby consent to
such modification as the court may order such that the broadest possible
geographic footprint of the non-competition covenant is enforceable.

B-2